Memorandum by the Court. Cross appeals from a judgment in favor of claimants, entered February 11, 1969 upon a decision of the Court of Claims, for the appropriation of a portion of claimants’ lands in Cortland 'County. Claimants were awarded $10,396.86 together with interest thereon, for the taking of 7.684 acres and for two temporary easements of .113 acre. Claimants filed two appraisal reports pursuant to rule 25a of the Court of Claims, one by Rodmann M. Fellows and the other by R. J. 'Clark. However, Clark did not testify at the trial. Thus his report was not in evidence. The trial court erroneously accepted the appraisal not in evidence in arriving at consequential damages of $3,300 to the buildings. The court awarded direct damages of $3,954.57 and consequential damages of $6,417.29 based upon a 10% depreciation in value of the buildings and remaining land. Rule 25a was designed “to aid and encourage the early disposition and settlement of appropriation claims and * * * to compel a full and complete disclosure so as to enable all parties to more adequately and intelligently prepare for a trial of the issues ”. (Rules of Court of Claims, rule 25a, subd. g; 22NYCRR 1200.27 [g].) The rule clearly was not intended to place evidence automatically before the court so as to enable a party to avoid cross-examination. The reliance of the court on the report not properly received in evidence seriously prejudiced the State and constitutes reversible error. Since a new trial is required, it should be noted that R. J. Clark’s testimony may be taken since his appraisal- report was duly filed. Judgment reversed, on the law and the facts, and a new trial ordered, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur in memorandum by the court.